                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

UNITED STATES OF AMERICA,

       v.                                            Case No.: 8:06-cr-00039-JSM-SPF

BRANDON ERWIN
__________________________________/


                        REPORT AND RECOMMENDATION

       Brandon Erwin filed a motion seeking permission to proceed in forma pauperis on

appeal. (Doc. 178). Proceeding in forma pauperis in federal court is permitted by 28 U.S.C.

§ 1915, which authorizes any court of the United States to allow indigent persons to

prosecute, defend, or appeal suits without prepayment of costs. See Coppedge v. United

States, 369 U.S. 438, 441 (1962) (discussing Section 1915). An appeal, however, may not

be taken in forma pauperis if the trial court certifies that the appeal is not taken in good

faith. 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith requires that the appeal

present a nonfrivolous question for review. Cruz v. Hauck, 404 U.S. 59, 62 (1971). An

appeal is frivolous when it is “without arguable merit either in law or fact.” Bilal v. Driver,

251 F.3d 1346, 1349 (11th Cir. 2001). Moreover, “[t]he party must attach an affidavit

that: (A) shows in the detail prescribed by Form 4 of the Appendix of Forms the party's

inability to pay or to give security for fees and costs; (B) claims an entitlement to redress;

and (C) states the issues that the party intends to present on appeal.” Fed. R. App. P.

24(a)(1).
       Erwin appeals the District Court’s denial of his motion for compassionate release

under 18 U.S.C. § 3582(c)(1)(A). (Doc. 176). In denying Erwin’s motion, the District

Court held that Erwin “ha[d] not shown extraordinary and compelling circumstances that

warrant his sentence be reduced to time served.” (Doc. 172 at 2-3). Erwin failed to meet

his burden to show that he is suffering from a terminal illness, a serious medical condition,

or death of the caregiver of his minor children. (Doc. 172 at 2).

       Here, Erwin fails to present a nonfrivolous question for review. Instead of stating

the issues he intends to present on appeal, as required, Erwin simply states “NOA filed.”

(Doc. 178 at 1). After reviewing the Court’s Order (Doc. 172), Erwin’s motion (Doc.

178), and his Notice of Appeal (Doc. 176), the Court cannot ascertain a nonfrivolous basis

for appeal.

       In addition, Erwin fails to demonstrate indigency. While Erwin need not show

absolute destitution to qualify as indigent, he must demonstrate an inability to pay for the

court fees and costs while providing necessities for himself and his dependents. Martinez

v. Kristi Kleaners, Inc., 364 F.3d 1305, 1307 (11th Cir. 2004). Erwin’s affidavit sets forth a

gross monthly income of $2400, which exceeds his average monthly expenses.                 In

addition, Erwin currently has over $10,000 in checking and investment accounts. The

Court is satisfied that Erwin is financially able to pay the court fees and costs associated

with his appeal. Accordingly, it is hereby RECOMMENDED:

        1. Erwin’s Motion for Permission to Appeal In Forma Pauperis and Affidavit

              (Doc. 178) be denied;

        2. The District Court certify that the appeal is not taken in good faith; and
                                              2
       3. The Clerk be directed to notify the parties and the United States Court of

           Appeals for the Eleventh Circuit that the Erwin’s motion was denied.

       Reported this 3rd day of May 2021.




                                NOTICE TO PARTIES

       Within fourteen days after being served with a copy of this Report and

Recommendation, any party may serve and file written objections to the proposed findings

and recommendations or request an extension of time to do so. 28 U.S.C. § 636(b)(1);

11th Cir. R. 3-1. Failure of any party to timely object in accordance with the provisions

of § 636(b)(1) waives that party’s right to challenge on appeal the district court’s order

based on the unobjected-to factual and legal conclusions contained in this Report and

Recommendation. 11th Cir. R. 3-1.




                                            3
